 Case 16-20074       Doc 183     Filed 05/21/21 Entered 05/21/21 11:46:57            Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MAINE

       In re:                                )
                                             )       Chapter 13
       Jordan A. Garlock,                    )       Case No.: 16-20074
                                             )
                Debtor                       )

                AMENDED ORDER ON TRUSTEE’S MOTION TO DISMISS

       This matter is before the Court in connection with the Chapter 13 Trustee’s (“Trustee”)

motion to dismiss the Chapter 13 case of Jordan A. Garlock (Docket Entry “D.E.” 128).

Previously, the Court granted that motion and entered a “drop dead” order on February 24, 2021

(the “Dismissal Order”) which provided, among other things, that “[i]f the Debtor is not current

on his payments to the Trustee on March 22, 2021 or April 20, 2021, the Trustee shall file a

status report informing the Court of such plan arrearage, and the case shall be dismissed.” D.E.

175.

       On April 22, 2021, the Trustee reported that the Debtor failed to make the payment due

on April 20, 2021 and requested that the Court “promptly dismiss this case.” D.E. 177. Less

than one hour and 15 minutes later, the Debtor filed a response indicating:

       The Debtor attempted to make, and believed he had made, a payment via the TFS billpay
       system on April 19, 2021. Debtor realized he inadvertently entered the incorrect banking
       information and the payment did not go through. Debtor resubmitted payment via TFS
       bill pay using the Moneygram option on April 22, 2021 which should appear
       immediately. Therefore the Debtor respectfully requests the court not take action on the
       Trustee’s request to promptly dismiss the case.

D.E. 178.

       A hearing was held on this matter on May 12, 2021, during which the Trustee expressed

undisguised frustration with the Debtor’s history of failing to keep current on his Chapter 13 plan
    Case 16-20074        Doc 183        Filed 05/21/21 Entered 05/21/21 11:46:57                     Desc Main
                                         Document     Page 2 of 2



payments.1 Nevertheless, by the hearing date the Debtor was current and the Trustee did not ask

for a dismissal but instead requested that the Court issue yet another “drop dead” order which

would remove the burdens established in the Code and Rules on motions to dismiss from his

shoulders and place them upon the Debtor. The Debtor, through his counsel, agreed to this

relief.

            The Court took the matter under advisement.

            The Court will accede to the request of the Trustee and the Debtor and will permit the

Debtor one final shot at completing this Chapter 13 plan, which, according to the Debtor, has just

sixteen remaining payments.

            Therefore, it is ORDERED:

            1. The Dismissal Order is hereby amended and replaced by this order.

            2. The Trustee’s motion to dismiss is DENIED. If the Debtor misses any of the

               remaining plan payments, the Trustee may, at his election, file a simple motion to

               dismiss providing that a plan payment was due on a particular date but was not

               received by the Trustee by that date. If the Debtor objects to the motion to dismiss,

               he must file an objection within seven days and the Clerk’s office shall set it for

               hearing for the next Chapter 13 hearing date.

            3. This order is without prejudice to the Trustee filing a motion to dismiss on bases

               other than the Debtor’s failure to make timely plan payments.


    Date:     May 20, 2021                                     /s/ Peter G. Cary
                                                               Hon. Peter G. Cary
                                                               United States Bankruptcy Judge


1
  The Debtor has filed three Chapter 13 cases since 2012 – Case No.: 12-20182, Case No.: 14-20277 and this case.
The first two were dismissed for failure to make plan payments. In the current case alone, the Trustee has filed four
motions to dismiss for failures to make plan payments. See D.E.s 24, 92, 109 and 128.
